DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Applicant's amendment to the claims, filed on October 11th, 2022, is acknowledged. Entry of amendment is accepted and made of record.

Election/Restrictions
Applicant's election without traverse of Species I directed to Fig. 1 (claims 1-20) in the reply filed on February 29th, 2012 is acknowledged. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bak et al. (Pub. No.: US 2018/0211995 A1), hereinafter as Bak.
Regarding claim 1, Bak discloses a semiconductor structure in Figs. 7-16, comprising: a memory region (cell region CAR) (see Fig. 16 and [0024]); a logic region (peripheral region PCR) adjacent to the memory region (see Fig. 16 and [0024]); a first magnetic tunneling junction (MTJ) cell (one of data storage patterns DSP) and a second MTJ cell (another one of data storage patterns DSP) over the memory region (see Fig. 7and [0055]); and a carbon-based layer (insulating layer 140 formed of silicon carbide) over the memory region, wherein the carbon-based layer comprises a recess (space within insulating layer 140 between two DSPs before the first mold layer 151 filling in) between the first MTJ cell and the second MTJ cell (see Figs. 7-8 and [0055-0058], [0070-0072]).
Regarding claim 2, Bak discloses the semiconductor structure of Claim 1, further comprising a bottom electrode via (lower contact plug 135) under the first MTJ cell (see Fig. 16 and [0053]). 
Regarding claim 3, Bak discloses the semiconductor structure of Claim 2, wherein a bottom surface of the recess is at a level below a top surface of the bottom electrode via (the bottom of the recess is defined by the top surface of insulating layer 140 between two DSPs which is lower than the top surface of lower contact plug 135) (see Figs. 7-8 and [0053-0055]). 
Regarding claim 4, Bak discloses the semiconductor structure of Claim 2, wherein an entire bottom width of the first MTJ cell is greater than an entire top width of the bottom electrode via (bottom width of the DSP is greater than the top width of lower contact plug 135) (see Fig. 16).
Claims 1, 5-6, 7, 9, and 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chuang et al. (Patent No.: US 9,502,466 B1), hereinafter as Chuang.
Regarding claim 1, Chuang discloses a semiconductor structure in Fig. 1, comprising: a memory region (memory region 124) (see Fig. 1 and column 2, lines 54-62); a logic region (logic region 126) adjacent to the memory region (see Fig. 1, column 2, lines 54-62); a first magnetic tunneling junction (MTJ) cell (one memory cell 130) and a second MTJ cell (another adjacent memory cell 130 not shown in the drawing) over the memory region (see Fig. 1, column 2 and lines 54-62); and a carbon-based layer (etch stop layer 116 comprising SiC) over the memory region (see Fig. 1, column 3 and lines 36-45), wherein the carbon-based layer comprises a recess (space within the etch stop layer 116 between two memory cell 130 before the protective liner 118 and the ILD layer 120 filling in) between the first MTJ cell and the second MTJ cell (see Figs. 1 and column 3, lines 45-61). 
Regarding claim 5, Chuang discloses the semiconductor structure of Claim 1, further comprising a sidewall spacer (protective liner 118) laterally surrounding the first MTJ cell (see Fig. 1, column 3 and lines 45-48). 
Regarding claim 6, Chuang discloses the semiconductor structure of Claim 5, wherein the sidewall spacer is in direct contact with a bottom surface of the recess (protective liner 118 direct contact with the top surface etch stop layer 116 define the recess) (see Fig. 1).
Regarding claim 7, Chuang discloses the semiconductor structure of Claim 5, wherein a bottom surface of the sidewall spacer is below a bottom surface of the first MTJ cell (bottom surface of etch stop layer 118 is lower than bottom surface of the memory cell 130). 
Regarding claim 9, Chuang discloses a semiconductor structure in Figs. 1-2, comprising: a memory region (memory region 124) (see Fig. 2 and column 2, lines 54-62, column 4, lines 28-40); a logic region (logic region 126) adjacent to the memory region (see Fig. 1, column 2, lines 54-62); a first metal line (metal line 202D/102) in the memory region (column 4 and lines 50-57); a bottom electrode (bottom electrode 112) via over the first metal line, wherein the bottom electrode via has a continuous sidewall (sidewall of bottom electrode 112) (see Fig. 2 and column 4 and lines 50-58); a magnetic tunneling junction (MTJ) cell (memory cell 130) over the bottom electrode via (see column 4 and lines 48-52); a carbon-based layer (etch stop layer 106 comprises silicon carbide) laterally surrounding a middle portion of the bottom electrode via (surround the top portion of the rounded portion of bottom electrode 112) (see Fig. 2, column 3 and lines 43-45), wherein a sidewall of a top portion of the bottom electrode via above the middle portion is exposed from the carbon-based layer (vertical sidewall of the top portion of the bottom electrode 112 exposing from etch stop layer 112) (see Fig. 2); and a sidewall spacer (etch stop layer 116) laterally surrounding a sidewall of the MTJ cell and in direct contact with the carbon-based layer (see Fig. 2, column 3 and lines 35-48).
Regarding claim 12, Chuang discloses the semiconductor structure of claim 9, wherein the top portion of the bottom electrode via is laterally surrounded by the sidewall spacer (the top portion of electrode 112 surrounding by etch stop layer 116) (see Fig. 2).
Regarding claim 13, Chuang discloses the semiconductor structure of claim 9, further comprising a planarization etch stop layer (etch stop layer 118) laterally surrounding the top portion of the bottom electrode via (see Fig. 2 and column 3, lines 45-48).
Claims 1 and 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chang et al. (Pub. No: US 2019/0067559 B1), hereinafter as Chang.
The applied reference has a common Applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding claim 1, Chang discloses a semiconductor structure in Fig. 2, comprising: a memory region (region 202) (see [0029]); a logic region (region 204) adjacent to the memory region (see [0029]); a first magnetic tunneling junction (MTJ) cell (one cell 101 of memory cell array) and a second MTJ cell (another adjacent one cell 101 of memory cell array) over the memory region (see Fig. 2); and a carbon-based layer (protective layer 118 comprises silicon carbide) over the memory region, wherein the carbon-based layer comprises a recess (space within protective layer between two adjacent cells 101 before ILD layer 142 filling in) between the first MTJ cell and the second MTJ cell (see Fig. 2 and [0019], [0026]). 
Regarding claim 8, Chang discloses the semiconductor structure of Claim 1, wherein the logic region is free from being under a coverage of the carbon-based layer (region 204 is free of protective layer 118) (see Fig. 2 and [0018]).

      Allowable Subject Matter
Claims 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner's statement of reasons for the indication of allowable subject matter: wherein a bottom portion of the bottom electrode is free from being surrounded by the carbon-based layer as recited in claim 10. Claim 11 depend on claim 2, and therefore also include said claimed limitation.
Claims 14-20 are allowed over prior art of record. 
The following is an examiner' s statement of reason for allowance:  the prior art made of record does not teach or fairly suggest the following: a stack below the MTJ cell, comprising: a first layer over the memory region and the logic region; a carbon-based layer above the first layer over the memory region; and a second layer above the carbon-based layer over the memory region as recited in claim 14. Claims 15-20 depend on claim 14, and therefore also include said claimed limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG B NGUYEN whose telephone number is (571)270-1509.  The examiner can normally be reached on Monday-Friday, 10:00 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CUONG B NGUYEN/Primary Examiner, Art Unit 2818